Citation Nr: 1309220	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than January 9, 1991, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The entitlement to an earlier effective date for a total rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's earlier claims of service connection for acquired psychiatric disabilities were denied in July 1976 and August 1989 Board decisions.

2.  The Veteran submitted a claim to reopen his claim of service connection for PTSD on January 9, 1991.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 9, 1991, for the award of service connection for posttraumatic stress disorder (PTSD) are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to the adjudicative history and suggested alternate avenues for relief.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The current effective date of January 9, 1991, reflects the date that the Veteran's request to reopen his claim of service connection for PTSD was received.  The Veteran believes that his effective date should be earlier than January 9, 1991, and has indicated that January 1973, the date of his first hospitalization, is a more appropriate effective date.  See July 2008 Statement.

The Veteran originally filed a claim of service connection for a nervous condition in August 1971.  This claim was denied in a December 1971 rating decision.  This denial was continued in a February 1972 rating decision.  The Veteran perfect his appeal of that decision.  Ultimately, the Board denied service connection for schizophrenia reaction in a July 1976 decision.  A Board decision becomes final as of the date stamped on its face, unless reconsideration is ordered.  In this case, reconsideration was not ordered, and the decision was final as of its July 9, 1976, date stamp.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.

In a February 1977 rating decision, the Veteran's non-service connected depressive neurosis (formerly diagnosed as schizophrenia) was evaluated as 30 percent disabling and the Veteran was not found to be permanently and totally disabled for pension purposes.

In March 1978, the Veteran submitted a request that his psychiatric medical evidence be considered for a claim of service connection for nervous condition.  In a May 1978 response, VA informed the Veteran that his nervous condition was not service connected and informed him of the need to submit new evidence showing that this disability was incurred in or aggravated by military service in order to reopen the claim.  The Veteran did not respond.

In an October 1981 statement, the Veteran requested a reevaluation of his "service connected conditions back and nervous condition."  In a December 1981 rating decision, the 20 percent evaluation for the Veteran's service connected back disability was confirmed and continued.  The Veteran was not service connected for a nervous condition at that time and it was not addressed in this rating decision.

In June 1988, VA received another claim that the Veteran erroneously described as an increased rating claim for his nervous condition.  This claim was accompanied by a private psychiatrist's opinion.  This claim was denied in a July 1988 rating decision.  The Veteran perfect his appeal of that decision.  In an August 1989 decision, the Board again denied service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  Reconsideration was not ordered and the decision was final as of its August 23, 1989, date stamp.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.

The Veteran then submitted a new claim that was received on January 9, 1991, despite being dated August 13, 1990, by the Veteran.  This was the first submission received after the issuance of the August 1989 Board decision.

Based on the above, the earliest effective date available based on the date of receipt of claim is the current effective date of January 9, 1991.  As the Veteran did not request a revision, to include on the basis of clear and unmistakable error (CUE), of either the July 1976 or August 1989 Board decisions,  these Board decisions became final as of the date stamped on their faces.  See 38 C.F.R. §§ 3.105; 20.1100.  The Veteran's ultimately successful request to reopen his claim of service connection for PTSD was received on January 9, 1991.  Thus, the Board has determined that this is the earliest date of  receipt of the Veteran's claim for service connection of PTSD.  Thus, an earlier effective date is not warranted.


ORDER

An effective date earlier than January 9, 1991, for the award of service connection for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


